DETAILED ACTION

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Claims 1-6, 8-17, and 21-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses means for administering doses of radiation to an object within a compartment located within a vehicle interior.
   The prior art does not, however, disclose a user interface comprising a control panel for a module; and the user interface is provided by a light guide on the cover in combination with all of the remaining limitations of the base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856